 
EXHIBIT 10.32
 
 
ChevronTexaco Energy Technology Company
100 Chevron Way
Richmond, CA 94802
Tel 510 242-3000
Fax 510 242-2405
[chevron.jpg]

February 4, 2005



Sulphco, Inc.
850 Spice Islands Drive
Sparks, Nevada 89431
 


Re: Extension and Amendment to the Collaboration Agreement Between Sulphco.,
Inc. and ChevronTexaco Energy Technology Company Effective August 6, 2004
 


Gentlemen:


Reference is made to the above-identified Collaboration Agreement (“Agreement”)
between Sulphco, Inc. (“Sulphco”) and ChevronTexaco Energy Technology Company
(“ETC”) in which the parties have agreed to carry out testing of Sulphco’s
technology for the removal of sulfur from petroleum products.


Phase I (as defined in Section 1.24 of the Agreement) is set to expire on
February 6, 2005 since the parties have not yet been able to demonstrate either
of the milestones provided therein. The parties would like to extend the period
of Phase I for an additional three (3) months so as to allow more time to carry
out further testing of Sulphco’s technology. Accordingly, the Agreement is
amended as follows:


At Page 5, Section 1.24, line 5, change “six (6) months” to --nine (9) months--.


Discussions between representatives of the respective parties have evidenced an
interest in amending the terms of the exclusivity provisions set forth in
Sections 1.7 and 3.8 of the Agreement. Accordingly, the Agreement is amended as
follows:


At Page 3, delete Section 1.7 in its entirety.


At Page 10, delete Section 3.8 in its entirety.


In consideration of ETC agreement with the extension and amendments made to
Sections 1.7 and 3.8, SulphCo hereby agrees that in the event that it pursues
any collaboration with any third party related to the use of the deSNTM
technology in the Field of Collaboration (as defined in the Agreement) it will
so advise ETC, and will offer ETC the opportunity to participate in such
collaboration. Further, SulphCo hereby warrants that if it enters into any
collaboration with another party, it will ensure by the terms of its agreement
with such party (1) that all improvements made to the deSNTM technology by such
party, and rights to use such improvements, will be made available to SulphCo
and to ETC for their use in the pursuits under the Agreement and any subsequent
agreements between them; and (2) that such party will not be granted the right
to sublicense the deSNTM technology to any other party (or in any other manner
pass to another any rights to practice the deSNTM technology or any portion
thereof).


  -1 of 2-   

--------------------------------------------------------------------------------

SulphCo, Inc.
February 4, 2005


As a further consideration hereunder, while SulphCo may be responsive to third
party inquiries regarding the deSNTM technology, due to the proprietary nature
of the deSNTM technology, SulphCo will exercise its best efforts to protect its
and ETC’s intellectual property positions from premature public disclosures.
Also, SulphCo will not discuss the scope or terms of the Agreement with any
third party except as expressly provided in Article 6 of the Agreement nor speak
on behalf of ChevronTexaco, and will use its best efforts to prevent the use of
ChevronTexaco’s or any ChevronTexaco affiliate’s name from appearing in any
press release or other external publication.


Upon completed execution hereof by both SulphCo and ETC, the terms of this
Extension and Amendment to the Collaboration Agreement Between Sulphco., Inc.
and ChevronTexaco Energy Technology Company shall be effective February 6, 2005.
Except as expressly amended above, all other terms and conditions of the
Agreement shall remain in full force and effect, and shall apply to this
Extension and Amendment to the Collaboration Agreement as if they were
incorporated herein by reference.


If you are in agreement with the foregoing, please have an authorized
representative of your company executed the duplicate copy of this Letter
Agreement and return the same to us for our files.

        Very truly yours,


/s/ ChevronTexaco Energy Technology Corporation    



Agreed to and Accepted this
7th day of February, 2005


Sulphco, Inc.


/s/ Rudolf W. Gunnerman


Title: Chairman and CEO

-2 of 2 -



--------------------------------------------------------------------------------

     